            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 11 of
                                                                     of 11
                                                                        11



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                             )
OPPORTUNITY COMMISSION,                           )
                                                  )
       Plaintiff,                                 )      Case No.        19-1242
                                                  )
v.                                                )      COMPLAINT
                                                  )      AND JURY TRIAL DEMAND
CENTER ONE, LLC,                                  )
                                                  )
       Defendant.                                 )
                                                  )


                                 NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, and

Title I of the Civil Rights Act of 1991 to correct unlawful employment practices on the basis

of religion and to provide appropriate relief to Charging Party Demetrius Ford, who was

adversely affected by such practices. As alleged with greater particularity below, the U.S.

Equal Employment Opportunity Commission alleges that Defendant Center One, LLC,

subjected Ford to denial of reasonable accommodation of religion and constructive

discharge from his employment at Defendant’s Beaver Falls, Pennsylvania location

because of his religion, Messianic Judaism, in violation of Title VII.

                               JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and

(3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e-

5(f)(1) and (3), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.




                                              1
            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 22 of
                                                                     of 11
                                                                        11



       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Western District of Pennsylvania

and other jurisdictions.

                                          PARTIES

       3.      Plaintiff, the U.S. Equal Employment Opportunity Commission (the

“Commission” or “EEOC”), is the Agency of the United States of America charged with the

administration, interpretation, and enforcement of Title VII, and is expressly authorized to

bring this action by Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and

(3).

       4.      At all relevant times, Defendant Center One, LLC, a New York limited

liability company (hereinafter “Defendant”), has continuously been doing business in the

Commonwealth of Pennsylvania, as well as other jurisdictions, and has continuously

employed at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged

in an industry affecting commerce within the meaning of Section 701(b), (g), and (h) of

Title VII, 42 U.S.C. § 2000e(b), (g), and (h).

       6.      Throughout calendar years 2015 and 2016, Defendant continuously

employed more than 200 employees.

                                CONDITIONS PRECEDENT

       7.      More than thirty (30) days prior to the institution of this lawsuit, Charging

Party Demetrius Ford filed a charge of discrimination with the Commission alleging that

Defendant violated Title VII.

       8.      On July 23, 2019, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Defendant violated Title VII and


                                                 2
             Case
             Case 2:19-cv-01242-DSC
                  2:05-mc-02025 Document
                                    Document
                                         11501 Filed
                                               Filed 09/27/19
                                                     09/27/19 Page
                                                              Page 33 of
                                                                      of 11
                                                                         11



inviting Defendant to join with the Commission in informal methods of conciliation to

endeavor to eliminate the discriminatory practices and provide appropriate relief.

       9.       The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter

of Determination.

       10.      The Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

       11.      On August 27, 2019, the Commission issued to Defendant a Notice of Failure

of Conciliation.

       12.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF CLAIMS

       13.      Since at least September 2016, Defendant has engaged in unlawful

employment practices at its Beaver Falls, Pennsylvania operation and other operations in

violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1).

       Count One: Denial of Reasonable Accommodation of Religion

       14.      Ford held the position of Customer Service Specialist at Defendant’s Beaver

Falls call center from September 12, 2016, until his constructive discharge on or about

October 19, 2016.

       15.      Ford is an adherent of Messianic Judaism, a religious faith he sincerely held

at all relevant times, including throughout the course of his employment by Defendant.

       16.      At all relevant times, including throughout the course of his employment by

Defendant, Ford has sincerely held a religious belief and practice that he is not permitted

to work on certain religious holidays/holy days observed by adherents of the Messianic

Jewish faith.


                                                3
            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 44 of
                                                                     of 11
                                                                        11



      17.       On multiple occasions prior to his termination, Ford informed Defendant of

his religious identity and his sincerely held religious belief and practice that he cannot

work on certain religious holidays/holy days observed by adherents of the Messianic

Jewish faith.

      18.       On or about August 31, 2016, Heather Altman, a Defendant human resources

official, interviewed Ford for employment. In response to an interview question posed by

Altman about potential struggles he may face in the position for which he was being

interviewed, Ford told Altman that he is a Messianic Jew, that he may be wearing religious

headwear (a kippah), and that he would require time off to observe religious holidays, and

he then asked if that would pose a problem for his employment. Altman responded that it

would not.

      19.       Defendant subsequently hired Ford. At no time during his employment did

Defendant provide Ford with a written policy describing the procedure to be used to

request a reasonable accommodation of religion.

      20.       Ford did not attend work on October 3–4, 2016, in observance of Rosh

Hashanah. He called Defendant’s attendance hotline regarding those days and, because

there was no code to indicate an absence for religious observance, entered the code to

indicate an absence for personal reasons.

      21.       Defendant subsequently issued disciplinary points to Ford pursuant to its

attendance policy for his absences on October 3–4, 2016.

      22.       When Ford returned to work on October 5, 2016, in view of the upcoming

Yom Kippur holiday, he completed a Temporary Schedule Change (“TSC”) form indicating

that he needed to work from 9:00 a.m. to 5:30 p.m., instead of 12:30 p.m. to 9:00 p.m. as




                                             4
            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 55 of
                                                                     of 11
                                                                        11



originally scheduled, on October 11, 2016, for personal reasons. He and his supervisor,

Shawnrika Vaughn, signed the TSC form.

      23.      After Ford submitted the TSC form, Andrea Robel, Defendant’s Human

Resources Generalist, directed that he provide documentation from his religious

congregation “on letterhead” confirming the dates of any upcoming religious holidays for

which he was requesting time off.

      24.      Robel’s demand for documentation from Ford’s congregation was made

pursuant to and in conformity with an ongoing Defendant policy or practice of requiring

that employee requests for reasonable accommodations of religion, such as requests for

religious days off, be supported by a certification from a religious leader or religious

organization on official letterhead of the religious organization confirming the employee’s

religion and need for a reasonable accommodation.

      25.      Ford was unable to locate his former religious leader because his previous

religious congregation had dissolved, and despite his efforts, he was unable to obtain

Defendant’s requested certification from a prospective congregation.

      26.      On or before October 7, 2016, in lieu of providing the documentation

requested by Defendant, Ford instead provided to Defendant, through Robel, three

religious calendars which he obtained from internet sources showing Jewish holidays (one

calendar from Jews for Jesus, another calendar from Chabad-Lubavitch, and a third from

a Messianic Jewish congregation), as well as an email chain between himself and the

leader of a Messianic Jewish congregation, which he was considering joining.

      27.      On or about October 12, 2016, Ford met with Defendant’s personnel at an

Employee Review Committee (“ERC”) meeting to discuss his absences. In attendance at

the meeting were Ford, Robel, Altman, an unidentified male employee and, via conference


                                            5
                Case
                Case 2:19-cv-01242-DSC
                     2:05-mc-02025 Document
                                       Document
                                            11501 Filed
                                                  Filed 09/27/19
                                                        09/27/19 Page
                                                                 Page 66 of
                                                                         of 11
                                                                            11



call, Defendant’s Vice President of Human Resources, Patti Sue O’Malley. Defendant’s

purpose for conducting the meeting was to discuss Ford’s absences from work and his

request for a reasonable accommodation of religion.

          28.      VP O’Malley began the ERC meeting by asking Ford, “Are you sure that you

can show up today?” She then asked Ford about his religion and observance of religious

holidays. Ford responded by identifying his religion and described his belief and need to

abstain from work to observe certain religious holidays/holy days of Messianic Judaism.

          29.      During the ERC meeting, VP O’Malley also stated to Ford that the

documentation that he had provided up to the time of the meeting to confirm the need for

a religious accommodation was insufficient.           O’Malley then reiterated Defendant’s

requirement that Ford obtain documentation from his congregation confirming the dates

of any religious holidays for which he was requesting time off.

          30.      During the ERC meeting, VP O’Malley also told Ford that he could not take

any more days off from work.

          31.      The religious-holiday calendars that Ford supplied to Defendant and that

were in its possession before and during the ERC meeting reflected that October 12, 2016,

was Yom Kippur and that Ford’s next religious holidays would be taking place in the near

future.

          32.      After the ERC meeting on October 12, 2016, Ford went home instead of

performing any labor that day because of his sincerely held religious belief and practice

that he was required to refrain from work in observance of Yom Kippur.

          33.      Thereafter, Defendant disciplined Ford for not working (being absent from

work) on October 12, 2016, by assessing Ford an absence point under its attendance and

progressive-discipline policy. Under that then-existing policy, an employee in his or her


                                                6
               Case
               Case 2:19-cv-01242-DSC
                    2:05-mc-02025 Document
                                      Document
                                           11501 Filed
                                                 Filed 09/27/19
                                                       09/27/19 Page
                                                                Page 77 of
                                                                        of 11
                                                                           11



introductory period that accumulated four unexcused absence points was subject to

termination.

         34.      Defendant failed and refused to accommodate Ford’s requests for a

reasonable accommodation of his sincerely held religious belief and practice of abstaining

from work on certain religious holidays/holy days of Messianic Judaism.

         35.      Defendant failed and refused to exempt Ford from work on days that he was

required by his religion to be absent for religious observance or to exempt him from all

disciplinary action/attendance points for such absences. Instead, Defendant directed Ford

to not take any further days off.

         36.      At no time did Defendant accept as sufficient the documentation Ford

provided concerning his religion and need for days off for religious observance, nor did it

offer to accept any alternative forms of documentation. Defendant insisted on a religious

leader’s or religious organization’s certification of Ford’s belief and need for a reasonable

accommodation as a precondition of providing a reasonable accommodation of Ford’s

sincerely held religious belief and practice.

         37.      As set forth more fully in paragraphs 38–43, below, Defendant

constructively discharged Ford because of his religion.

         Count Two: Constructive Discharge Because of Religion

         38.      EEOC incorporates by reference all allegations set forth in paragraphs 14–37,

above.

         39.      On or about October 19, 2016, Ford informed Defendant, through Altman,

that he was resigning his employment with Defendant effective at the end of the week.

Ford did not want to resign at that time.




                                                 7
            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 88 of
                                                                     of 11
                                                                        11



      40.      When communicating his intent to resign, Ford told Altman that there were

more Jewish holidays soon and that he knew Defendant would discharge him if he took

time off to observe those holidays. Altman did not disagree with Ford’s statement that

Defendant would discharge him for taking additional days off for religious observance.

Instead, she reiterated Defendant’s requirement that Ford provide a certification from a

religious leader/organization of Ford’s religious belief and need for religious days off in

order to be excused from work those days.

      41.      Altman told Ford to wait and that they would further discuss his resignation.

She also advised him to continue working while she prepared the necessary paperwork.

Approximately five to ten minutes later, Altman returned and told Ford that Defendant

had terminated him, that he could not work for the remainder of the week, and that he

needed to leave immediately. Ford complied, and his employment by Defendant ended

that day.

      42.      Ford felt compelled to resign his employment with Defendant. The reason

Ford felt compelled to end his employment and resign was Defendant’s refusal to provide

him with a reasonable accommodation for his religion in the form of excused days off for

religious holidays; Defendant’s conduct, including but not limited to its insistence on a

religious leader’s or religious organization’s certification of Ford’s religion and need for

days off for religious observance reasons that he could not provide; and Ford’s resulting

belief that we would be discharged.

      43.      By refusing to provide Ford with a reasonable accommodation for his

sincerely held religious belief and practice, Defendant created working conditions

sufficiently intolerable that a reasonable person would feel compelled to end their

employment.


                                              8
            Case
            Case 2:19-cv-01242-DSC
                 2:05-mc-02025 Document
                                   Document
                                        11501 Filed
                                              Filed 09/27/19
                                                    09/27/19 Page
                                                             Page 99 of
                                                                     of 11
                                                                        11



       44.     The effect of the practices complained of in paragraphs 14–43, above, has

been to deprive Demetrius Ford of equal employment opportunities and otherwise

adversely affect his status as an employee because of his religion.

       45.     The unlawful employment practices complained of in paragraphs 14–43,

above, were and are intentional.

       46.     The unlawful employment practices complained of in paragraphs 14–43,

above, were and are done with malice or with reckless indifference to the federally

protected rights of Demetrius Ford.

                                   PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining and restraining Defendant, its

officers, successors, assigns, and all persons in active concert or participation with it, from

engaging in religious discrimination, including denial of reasonable accommodation of

religion, resulting constructive discharges, requiring certification from a religious leader or

religious organization as a precondition for granting reasonable accommodations of

religion, and any other employment practice which discriminates on the basis of religion.

       B.      Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for persons with sincerely held religious

beliefs, practices, and observances that require accommodation, and which eradicate the

effects of its past and present unlawful employment practices.

       C.      Order Defendant to make whole Demetrius Ford by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices,




                                              9
             Case
             Case 2:19-cv-01242-DSC
                  2:05-mc-02025 Document
                                    Document
                                         11501 Filed
                                               Filed 09/27/19
                                                     09/27/19 Page
                                                              Page 10
                                                                   10 of
                                                                      of 11
                                                                         11



including but not limited to reinstatement with retroactive seniority and benefits and front

pay in lieu thereof.

        D.      Order Defendant to make whole Demetrius Ford by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices

described in paragraphs 13–46, above, in amounts to be determined at trial.

        E.      Order Defendant to make whole Demetrius Ford by providing compensation

for past and future non-pecuniary losses resulting from the unlawful practices complained

of in paragraphs 13–46, above, including emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses, in amounts to be

determined at trial.

        F.      Order Defendant to pay Demetrius Ford punitive damages for the malicious

and reckless conduct described in paragraphs 13–46, above, in amounts to be determined

at trial.

        G.      Grant such further relief as the Court deems necessary and proper in the

public interest.

        H.      Award the Commission its costs of this action.

                                   JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its

Complaint.



                                                   Respectfully submitted,

                                                   U.S. EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION

                                                   SHARON FAST GUSTAFSON
                                                   General Counsel


                                              10
Case
Case 2:19-cv-01242-DSC
     2:05-mc-02025 Document
                       Document
                            11501 Filed
                                  Filed 09/27/19
                                        09/27/19 Page
                                                 Page 11
                                                      11 of
                                                         of 11
                                                            11
